Case 1:19-cv-09124-VM Document 33-1 Filed 09/21/21 Page 1 of 5




               EXHIBIT A
               Case 1:19-cv-09124-VM Document 33-1 Filed 09/21/21 Page 2 of 5

                                             Marshall H. Fishman                   Goodwin Procter LLP
                                             +1 212 813 8851                       The New York Times Building
                                             MFishman@goodwinlaw.com               620 Eighth Avenue
                                                                                   New York, NY 10018

                                                                                   goodwinlaw.com
                                                                                   +1 212 813 8800




July 7, 2021




VIA E-MAIL

Sarah Oldfield, Esq.
U.S. Department of Justice
Antitrust Division
950 Pennsylvania Avenue, N.W.
Room 3311
Washington, DC 20530

Re:    Touhy Request
       Ramchandani v. Citigroup, Inc. et al., No. 19 Civ 9124 (VM)


Dear Ms. Oldfield:

        We represent Defendants Citigroup, Inc., Citicorp and Citibank, N.A. in the above-captioned
action. Pursuant to 28 C.F.R. § 16.21-.29, this letter serves as a formal demand for the pretrial
deposition testimony of the Department of Justice, Antitrust Division, by a person or persons with
sufficient knowledge of the areas of inquiry set forth in the attached declaration.

       For your convenience, we also attach the operative complaint and answer in this action.

        We would request that the deposition take place on an agreed upon date in August 2021 at the
office of Goodwin Procter, 620 8th Avenue, New York, NY.
              Case 1:19-cv-09124-VM Document 33-1 Filed 09/21/21 Page 3 of 5




Sarah Oldfield, Esq.
July 7, 2021
Page 2


       Please do not hesitate to contact me if you have any questions or concerns. We look forward to
your response.

Sincerely,



Marshall H. Fishman


Attachments

cc:     William J. Harrington
        Samuel J. Rubin




ACTIVE/110667086
                 Case 1:19-cv-09124-VM Document 33-1 Filed 09/21/21 Page 4 of 5

                                                  Marshall H. Fishman                        Goodwin Procter LLP
                                                  +1 212 813 8851                            The New York Times Building
                                                  MFishman@goodwinlaw.com                    620 Eighth Avenue
                                                                                             New York, NY 10018

                                                                                             goodwinlaw.com
                                                                                             +1 212 813 8800



September 8, 2021


VIA E-MAIL

Sarah Oldfield, Esq.
U.S. Department of Justice
Antitrust Division
950 Pennsylvania Avenue, N.W.
Room 3311
Washington, DC 20530

Re:     Touhy Request
        Ramchandani v. Citigroup, Inc. et al., No. 19 Civ 9124 (VM)

Dear Ms. Oldfield:

       We represent Defendants Citigroup, Inc., Citicorp and Citibank, N.A. (“Citi”) in the above-
captioned action and write to supplement Citi’s July 7, 2021 Touhy request. Pursuant to 28 C.F.R. §
16.21-.29, this letter serves as a supplemental demand for materials for use in the Civil Action to include
the DOJ’s meeting memoranda or notes concerning seven meetings between Citi and the DOJ.

        On July 26, 2021, in response to Citi’s original Touhy request, Plaintiff in the above-referenced
action sought the production of certain notes of meetings between the DOJ and Citi during the course of
the DOJ’s FX investigation of meetings dated June 11, 2014, February 19, 2015 and three sets of notes
from a March 9, 2015 meeting (“Plaintiff’s Request”). Citi respectfully requests the production of any
additional DOJ meeting notes or memoranda concerning seven additional meetings between the DOJ
and Citi dated as follows:

             •     August 15, 2014
             •     October 22, 2014
             •     November 10, 2014
             •     November 12, 2014
             •     December 16, 2014
             •     January 16, 2015
             •     March 24, 20151


1         Plaintiff’s July 26 Touhy request identified the requested meeting notes both by date and Bates production
identifiers because, Citi understands, Plaintiff had access to the meeting notes which were produced previously in
the action brought by the DOJ against Plaintiff. Citi has identified requested meeting notes based on the dates of
meetings reflected in its own records and is available to confer with the DOJ to assist in identifying the dates of
requested meetings.


ACTIVE/111693280
              Case 1:19-cv-09124-VM Document 33-1 Filed 09/21/21 Page 5 of 5




Sarah Oldfield, Esq.
September 8, 2021
Page 2

       Citi also requests production of the grand jury minutes of the testimony given by Matthew Gardiner
(“Gardiner”). As you know, the claim for malicious prosecution hinges on allegations that the grand jury
was misled by Citi and that it lacked probable cause to indict Ramchandani. Gardiner’s testimony before
the grand jury provided a factual basis for the Indictment and is thus highly relevant. Filings in the criminal
case make it clear that Gardiner testified before the grand jury, those minutes were produced to
Ramchandani and portions of those minutes were utilized to question Gardiner at the criminal trial.

        Thank you for your consideration and we look forward to your response.

Sincerely,



Marshall H. Fishman


cc:     William J. Harrington




ACTIVE/111693280
